 1   Richard M. Wintory
 2   1 South Church Avenue, Suite 1200
     Tucson, Arizona 85701
 3   (520) 448.5051
     State Bar No. 022768
 4   Richard.Wintory@nextchapterlaw.net
 5   Attorney for Plaintiff Freedom Pfaendler

 6                         IN THE UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8
     Freedom Christopher Austin Pfaendler,                          Case No.
 9

10                         Plaintiff,                             COMPLAINT

11   vs.
12
     Town of Sahuarita, John George, Joseph
13   A. Rivera, Jess Villanueva, Shannon
     Collier, and Samuel Almodova,
14

15                           Defendants.

16         Plaintiff, by and through counsel undersigned, brings this civil rights action
17   against the Town of Sahuarita and the individual officers named above pursuant to
18   42 U.S.C. § 1983. Herein, Plaintiff seeks both monetary damages and equitable
19   relief. In support of the same, Plaintiff alleges the following:
20                           PARTIES, JURISDICTION, AND VENUE
21         1.        Plaintiff, Freedom Christopher Austin Pfaendler, is a resident of Pima
22   County, Arizona.
23         2.        Defendant, Town of Sahuarita, is a town incorporated in Pima County,
24   Arizona.
25         3.        Defendant, John George, was, at all relevant times, a police officer
26   employed by the Town of Sahuarita and was, at all relevant times, acting under color
27   of state law.
28         4.        Defendant George is sued in his individual and official capacities.
                                           1
 1         5.        Defendant, Joseph A. Rivera, was, at all relevant times, a police officer
 2   employed by the Town of Sahuarita and was, at all relevant times, acting under color
 3   of state law.
 4         6.        Defendant Rivera is sued in his individual and official capacities.
 5         7.        Defendant, Jess Villanueva, was, at all relevant times, a police officer
 6   employed by the Town of Sahuarita and was, at all relevant times, acting under color
 7   of state law.
 8         8.        Defendant Villanueva is sued in his individual and official capacities.
 9         9.        Defendant, Shannon Collier, was, at all relevant times, a police officer
10   employed by the Town of Sahuarita and was, at all relevant times, acting under color
11   of state law.
12         10.       Defendant Collier is sued in his individual and official capacities.
13         11.       Defendant, Samuel Almodova, was, at all relevant times, a police
14   officer employed by the Town of Sahuarita and was, at all relevant times, acting
15   under color of state law.
16         12.       Defendant Almodova is sued in his individual and official capacities.
17         13.       Plaintiff brings claims against all Defendants for federal civil rights
18   violations pursuant to 42 U.S.C. § 1983.
19         14.       Plaintiff also brings state law claims against all Defendants, over which
20   this Court has pendant jurisdiction pursuant to 28 U.S.C. § 1367.
21         15.       Plaintiff gave proper notice of his state law claims to Defendants
22   pursuant to A.R.S. § 12-821 and § 12.821.01.
23                   FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
24         16.       Plaintiff is a long-time resident of the Town of Sahuarita, and graduate
25   from Sahuarita high school.
26         17.       August 6, 2019, started for Plaintiff as a normal day but quickly
27   devolved into a traumatic violation of his civil rights when he was detained,
28   searched, arrested, and then prosecuted, all without probable cause.
                                         2
 1            18.   As was his custom, Plaintiff was commuting to work on his motorcycle
 2   when he stopped to purchase some items for his lunch at the Walmart located on
 3   South Nogales Highway on the day of the incident.
 4            19.   Plaintiff went into Walmart wearing his motorcycle clothes and helmet.
 5            20.   Plaintiff’s motorcycle helmet was equipped with Bluetooth speakers,
 6   which were playing music while he shopped in Walmart.
 7            21.   Plaintiff often chose not to remove his helmet when stopping to shop at
 8   Walmart and other nearby stores on his way to work in order to save time.
 9            22.   Plaintiff moved through Walmart gathering those items that he intended
10   to purchase.
11            23.   Unbeknownst to Plaintiff, the store manager instructed an assistant
12   manager to call 911 because the manager was apparently alarmed by Plaintiff’s
13   appearance.
14            24.   While Plaintiff shopped, two separate Walmart employees called 911,
15   but no one approached Plaintiff or made an effort to get his attention.
16            25.   When asked by the 911 operator what Plaintiff was doing, one of the
17   Walmart employees reported that he appeared to be shopping, later updating her
18   report to add that Plaintiff appeared to have put items for purchase on the conveyor
19   belt in a checkout line.
20            26.   Sahuarita police officers George, Rivera, and Villanueva responded to
21   the Walmart and were later joined by Officer Collier.
22            27.   Meanwhile, Plaintiff paid for his items without incident and paused at a
23   seating area to put his purchases into his backpack, with his back to the rest of the
24   store.
25            28.   Plaintiff was busy storing the items in his backpack when officers
26   approached him, and Officer George said, “Hey buddy, you got some I.D.?”
27            29.   Even though the officer was only two feet behind Plaintiff, Plaintiff did
28   not hear the question through his helmet.
                                          3
 1          30.    It was not until Officer George stepped within inches of Plaintiff and
 2   addressed him in a projected, command voice, that Plaintiff looked up, clearly
 3   startled.
 4          31.    Plaintiff’s inability to hear George’s first command was unambiguous,
 5   alerting officers to the deficit.
 6          32.    Plaintiff cooperated with officers’ requests to remove his helmet, show
 7   his receipt, and answer their questions.
 8          33.    Initially, the Walmart manager told officers that he had approached
 9   Plaintiff and asked him to remove his helmet and that Plaintiff ignored the request.
10          34.    The manager, who became increasingly histrionic in his presentation,
11   later told officers that he had followed Plaintiff around the store attempting to get his
12   attention.
13          35.    The manager’s description of the event was so fluid, he ultimately told
14   officers that he’d demanded Plaintiff leave the store, only to be ignored.
15          36.    Plaintiff explained that he never heard the manager ask him to remove
16   his helmet and did not notice the manager trying to get his attention.
17          37.    Despite his manner, officers permitted the store manager to remain
18   present in the area where they were questioning Plaintiff, even allowing the
19   manager to interject as Plaintiff disputed the manager’s evolving description.
20          38.    Plaintiff’s entire trip into Walmart, from his entry through his removal
21   from the store in handcuffs, was captured on video, either from the Walmart
22   surveillance footage or officers’ body worn cameras.
23          39.    The video footage makes clear that the Walmart manager was not
24   truthful and had, in fact, not approached Plaintiff, much less stood within Plaintiff’s
25   line of sight one to two feet away, nor made any clear effort to get Plaintiff’s attention.
26          40.    Initially, officers were going to give Plaintiff a lecture and/or trespass
27   him from the store or issue him a citation and release him from the store.
28
                                             4
 1         41.    However, the tenor of the officers’ interaction with Plaintiff changed and
 2   grew increasingly hostile.
 3         42.    First, Officer George ordered Plaintiff to “reach down between [his] legs
 4   and pull your head out of your ass!”
 5         43.    Then, accusing Plaintiff of arguing with him, George demanded that
 6   Plaintiff “listen to learn and not to respond.”
 7         44.    Soon, George ordered Plaintiff to stop talking altogether.
 8         45.    Moments later, another officer began asking Plaintiff questions.
 9         46.    Plaintiff pointed to Officer George, who had told Plaintiff not to speak,
10   as a non-verbal request for permission, but he received no response.
11         47.    Disregarding Plaintiff’s dilemma, the officers discontinued their course
12   of action and, rather than trespassing Plaintiff or citing and releasing him, officers
13   conducted a full, custodial arrest without probable cause.
14         48.    At the time officers decided to arrest Plaintiff, they told Plaintiff he was
15   being arrested for trespassing.
16         49.    Adding insult to injury, officers conducted a thorough search incident to
17   Plaintiff’s unconstitutional arrest in the front of the Walmart that is located on
18   Plaintiff’s route to his place of employment, a store he had frequently patronized in
19   the past.
20         50.    Not only did officers check Plaintiff’s pockets, but they removed his
21   jacket, shoes, and even socks right there in the parking lot while other patrons
22   gawked as they passed.
23         51.    Plaintiff, a hard-working, gainfully employed, former JROTC student,
24   was humiliated by the conduct to which he was subjected.
25         52.    Yet despite his natural anger and embarrassment, Plaintiff cooperated
26   with the officers.
27         53.    Plaintiff was booked into jail for the first time in his life, where he spent
28   17 hours.
                                             5
 1           54.   Plaintiff was initially suspended from his job because of the arrest.
 2           55.   Fortunately, Plaintiff’s boss, who was familiar with Plaintiff and
 3   confident in his character, allowed him to return to work pending resolution of
 4   Plaintiff’s criminal charge.
 5           56.   It was a bold decision for Plaintiff’s employer because the very next
 6   day, KOLD News and the local paper ran an article about Plaintiff’s arrest with his
 7   picture prominently displayed.
 8           57.   KOLD was provided the information about Plaintiff’s arrest by Sahuarita
 9   Lieutenant and Public Information Officer Samuel Almodova.
10           58.   Almodova likened Plaintiff to a copycat mass shooter, and KOLD put
11   the pernicious comparison in print.
12           59.   As a result, Plaintiff’s reputation in the community was seriously
13   damaged.
14           60.   Plaintiff was ultimately charged not with trespassing but with one count
15   of disorderly conduct.
16           61.   Plaintiff was forced to hire an attorney to defend himself in the criminal
17   case.
18           62.   The Sahuarita Town Prosecutor dismissed the lone charge against
19   Plaintiff on October 18, 2019.
20     COUNT I: FALSE ARREST IN VIOLATION OF THE FOURTH AMENDMENT
21           63.   Plaintiff hereby incorporates by reference the allegations contained in
22   paragraphs 1-62 as though set forth fully herein.
23           64.   Officers George, Rivera, Villanueva, and Collier participated in
24   Plaintiff’s warrantless arrest without probable cause.
25           65.   No reasonable officer could have concluded, under the totality of the
26   circumstances known at the time, that Plaintiff refused a request by the manager to
27   leave Walmart.
28
                                            6
 1         66.    No reasonable officer could have concluded, under the totality of the
 2   circumstances known at the time, that Plaintiff had engaged in “seriously disruptive
 3   behavior.”
 4         67.    Officers have probable cause to arrest Plaintiff for any criminal offense.
 5         68.    Plaintiff was damaged as a result of Defendants’ violation of his
 6   Constitutional rights.
 7         69.    To the extent that any policy or practice of the Town of Sahuarita was
 8   the moving force behind the violation, the Town is also liable under Monell v. Dep’t
 9   of Social Services of the City of New York, 436 U.S. 658 (1978).
10   COUNT II: ILLEGAL SEARCH IN VIOLATION OF THE FOURTH AMENDMENT
11         70.    Plaintiff hereby incorporates by reference the allegations contained in
12   paragraphs 1-69 as though set forth fully herein.
13         71.    Because Plaintiff’s arrest violated the Fourth Amendment, any
14   warrantless search of his person incident to the same arrest violates the Fourth
15   Amendment’s prohibition on unreasonable searches.
16         72.    Officers’ warrantless search of Plaintiff’s person also went beyond the
17   scope of that which is justified by the search incident to arrest exception to the
18   Fourth Amendment’s warrant requirement.
19         73.    Plaintiff was damaged as a result as a result of Defendants’ violation of
20   his Constitutional rights.
21         74.    To the extent that any policy or practice of the Town of Sahuarita was
22   the moving force behind the violation, the Town is also liable under Monell v. Dep’t
23   of Social Services of the City of New York, 436 U.S. 658 (1978).
24      COUNT III: MALICIOUS PROSECUTION IN VIOLATION OF THE FOURTH
25                                      AMENDMENT
26         75.    Plaintiff hereby incorporates by reference the allegations contained in
27   paragraphs 1-74 as though set forth fully herein.
28
                                           7
 1         76.    Plaintiff was held in jail for seventeen hours pursuant to Defendants’
 2   citation and Form 4 statement of probable cause.
 3         77.    Notably, the Town of Sahuarita has not produced the Form 4 despite a
 4   Public Records Request, citing “unavailability” of the document.
 5         78.    This detention without probable cause, based on officers’ malicious
 6   initiation of legal process, violated Plaintiff’s Fourth Amendment right to be free of
 7   unlawful seizure.
 8         79.    Plaintiff was damaged as a result of Defendants’ violation of his
 9   Constitutional rights.
10         80.    To the extent that any policy or practice of the Town of Sahuarita was
11   the moving force behind the violation, the Town is also liable under Monell v. Dep’t
12   of Social Services of the City of New York, 436 U.S. 658 (1978).
13    COUNT IV: MALICIOUS PROSECUTION IN VIOLATION OF THE FIFTH AND
14                             FOURTEENTH AMENDMENTS
15         81.    Plaintiff hereby incorporates by reference the allegations contained in
16   paragraphs 1-80 as though set forth fully herein.
17         82.    From his arrest on August 6, 2019, until October 18, 2019, Plaintiff was
18   being prosecuted, first apparently for trespassing and ultimately for disorderly
19   conduct, both without probable cause.
20         83.    Plaintiff’s prosecution was motivated by malice.
21         84.    The prosecution terminated in Plaintiff’s favor on October 18, 2019.
22         85.    Plaintiff incurred substantial expense to hire an attorney to defend him
23   in the criminal matter.
24         86.    Plaintiff was further damaged as a result of Defendants’ actions.
25         87.    To the extent that any policy or practice of the Town of Sahuarita was
26   the moving force behind the violation, the Town is also liable under Monell v. Dep’t
27   of Social Services of the City of New York, 436 U.S. 658 (1978).
28
                                           8
 1         COUNT V: FAILURE TO CONDUCT A REASONABLY THOROUGH
 2         INVESTIGATION IN VIOLATION OF THE FIFTH AND FOURTEENTH
 3                                       AMENDMENTS
 4         88.     Plaintiff hereby incorporates by reference the allegations contained in
 5   paragraphs 1-87 as though set forth fully herein.
 6         89.     Officers’ failure to conduct a reasonably thorough investigation resulted
 7   in Plaintiff’s arrest and prosecution without probable cause.
 8         90.     To the extent that Defendant officers claim that they relied on the
 9   Walmart manager’s account to justify Plaintiff’s arrest, the briefest, most cursory
10   additional investigation would have definitively exonerated Plaintiff of criminal
11   wrongdoing.
12         91.     Had officers watched the Walmart security footage on August 6, 2019,
13   it would have been apparent to them that the manager did not make any obvious
14   effort to get Plaintiff’s attention, request that he remove his helmet, or demand that
15   he leave the premises.
16         92.     It would have also been apparent that Plaintiff’s presence in the store
17   was not disruptive.
18         93.     Instead, it was not until the Sahuarita Town Prosecutor watched the
19   Walmart surveillance footage that Plaintiff’s prosecution was terminated in his favor.
20         94.     In other words, Sahuarita police officers allowed Plaintiff to live with the
21   fear and uncertainty of an unconstitutional prosecution for 59 days rather than
22   conducting the barest minimum of investigation.
23         95.     Plaintiff suffered damages as a result of Defendants’ conduct.
24         96.     To the extent that any policy or practice of the Town of Sahuarita was
25   the moving force behind the violation, the Town is also liable under Monell v. Dep’t
26   of Social Services of the City of New York, 436 U.S. 658 (1978).
27

28
                                             9
 1                 COUNT VI: FAILURE TO TRAIN AND/OR SUPERVISE
 2         97.     Plaintiff hereby incorporates by reference the allegations contained in
 3   paragraphs 1-96 as though set forth fully herein.
 4         98.     The Town of Sahuarita failed to adequately train and/or supervise
 5   officers George, Rivera, Villanueva, Collier, and Almodova.
 6         99.     In fact, the Town of Sahuarita apparently held an active shooter training
 7   shortly before this incident that may have been the driving force behind the
 8   constitutional violations set forth herein.
 9         100. The Town’s training, whether through its active shooter training, or its
10   lack of adequate training and/or supervision was the driving force behind the
11   violations of Plaintiff’s rights alleged herein.
12         101. Plaintiff was damaged as a result of the Town’s failure.
13               COUNT VII: FALSE ARREST UNDER ARIZONA STATE LAW
14         102. Plaintiff hereby incorporates be reference the allegations contained in
15   paragraphs 1-101 as though set forth fully herein.
16         103. Defendants arrested Plaintiff without a warrant and without probable
17   cause.
18         104. Plaintiff was damaged as a result.
19      COUNT VIII: MALICIOUS PROSECUTION UNDER ARIZONA STATE LAW
20         105. Plaintiff hereby incorporates herein by reference the allegations
21   contained in paragraphs 1-104 as though set forth fully herein.
22         106. Defendants caused Plaintiff to be criminally prosecuted, and they did
23   so with malice and without probable cause.
24         107. The prosecution ultimately terminated in Plaintiff’s favor.
25         108. Plaintiff was damaged as a result.
26                COUNT IX: DEFAMATION UNDER ARIZONA STATE LAW
27         109. Plaintiff hereby incorporates by reference the allegations contained in
28   paragraphs 1-108 as though set forth fully herein.
                                        10
 1         110. Defendant Almodova defamed Plaintiff when he not only caused to be
 2   published the fact of Plaintiff’s unconstitutional arrest but also intimated that Plaintiff
 3   was a copycat mass shooter.
 4         111. As a result of Almodova’s conduct, Plaintiff’s reputation was harmed,
 5   and it nearly cost Plaintiff his employment.
 6     COUNT X: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS UNDER
 7                                   ARIZONA STATE LAW
 8         112. Plaintiff hereby incorporates by reference the allegations contained in
 9   paragraphs 1-111 as though set forth fully herein.
10         113. Defendants’ conduct – arresting and prosecuting Plaintiff without
11   probable cause, publishing details of his arrest along with his photograph in local
12   news and likening Plaintiff to a mass shooter, and searching Plaintiff’s person in the
13   front of the Walmart down the road from his job in the town where he grew up – was
14   extreme and outrageous.
15         114. Defendants intended that their conduct would cause Plaintiff
16   substantial emotional distress or acted in reckless disregard of the near certainty
17   that the conduct would produce substantial emotional distress.
18         115. Plaintiff did, in fact, suffer severe emotional distress as a result of
19   Defendants’ conduct.
20          COUNT XI: VICARIOUS LIABILITY UNDER ARIZONA STATE LAW
21         116. Plaintiff hereby incorporates by reference the allegations contained in
22   paragraphs 1-115 as though set forth fully herein.
23         117. The Town of Sahuarita is vicariously liable under respondeat superior
24   for the torts, as alleged in Counts VII through X, of its employees.
25         118. All individual Defendants were operating within the course of scope of
26   their employment with the Town during all relevant events and time periods, and as
27   such, the individual Defendants were “under the control” of the Town at the time
28   each committed the torts outlined herein.
                                         11
 1         119. Plaintiff was damaged as a result of Defendants’ actions, and the
 2   Town’s failure to protect Plaintiff from its employees.
 3                                  JURY TRIAL DEMAND
 4         Plaintiff demands a jury trial in this case.
 5         Wherefore, Plaintiff prays that this Court enter judgment in his favor and
 6   against the Defendants as follows:
 7         1.     For actual damages incurred as a result of Defendants’ conduct;
 8         2.     For compensatory damages in a just and reasonable amount;
 9         3.     For punitive damages against the individual Defendants in an amount
10   just and reasonable;
11         4.     For Plaintiff’s costs and attorney’s fees pursuant to 42 U.S.C. § 1988;
12         5.     For declaratory relief on all counts;
13         6.     For specific declaratory relief finding that a failure to conduct a
14   reasonably thorough investigation is a violation of the Fifth and Fourteenth
15   Amendments;
16         7.     For equitable relief, including but not limited to, the adoption of Town of
17   Sahuarita policies that would help prevent a similar incident in the future and
18   additional training of Town of Sahuarita police officers, as well as other equitable
19   relief that this Court may deem just and reasonable.
20         DATED April 30, 2020.
21

22                                           /s/ Richard M. Wintory
                                             Richard M. Wintory, Esq.
23
                                             Attorney for Plaintiff
24

25

26

27

28
                                           12
